  Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 1 of 21

             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


LISA M.,

                       Plaintiff,                     Civil Action No.
                                                      5:19-CV-0764 (DEP)
           v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF

LACHMAN, GORTON LAW FIRM                  PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, NY 13761-0089


FOR DEFENDANT

HON. GRANT C. JAQUITH                     RONALD MAKAWA, ESQ.
United States Attorney                    Special Assistant U.S. Attorney
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198

DAVID E. PEEBLES
U.S. MAGISTRATE JUDGE

                                    ORDER

     Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and
    Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 2 of 21



1383(c)(3), are cross-motions for judgment on the pleadings. 1 Oral

argument was heard in connection with those motions on June 23, 2020,

during a telephone conference conducted on the record. At the close of

argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Commissioner=s determination

resulted from the application of proper legal principles and is supported by

substantial evidence, providing further detail regarding my reasoning and

addressing the specific issues raised by the plaintiff in this appeal.

       After due deliberation, and based upon the court=s oral bench

decision, which has been transcribed, is attached to this order, and is

incorporated herein by reference, it is hereby

       ORDERED, as follows:

       1)    Defendant=s motion for judgment on the pleadings is

GRANTED.

       2)    The Commissioner=s determination that the plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is AFFIRMED.



1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
  Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 3 of 21



     3)    The clerk is respectfully directed to enter judgment, based

upon this determination, DISMISSING plaintiff=s complaint in its entirety.




Dated:     June 29, 2020
           Syracuse, NY




                                      3
Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 4 of 21




 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK
 --------------------------------------------x
 LISA M.,

                                 Plaintiff,
 vs.                               3:19-CV-764

 ANDREW M. SAUL, COMMISSIONER OF
 SOCIAL SECURITY,

                             Defendant.
 --------------------------------------------x

       Transcript of a Decision held during a
 Telephone Conference on June 23, 2020, the HONORABLE

 DAVID E. PEEBLES, United States Magistrate Judge,

 Presiding.
                         A P P E A R A N C E S

                            (By Telephone)

 For Plaintiff:         LACHMAN, GORTON LAW FIRM
                        P.O. Box 89
                        1500 E. Main St.
                        Endicott, New York 13761-0089
                          BY: PETER A. GORTON, ESQ.
 For Defendant:         SOCIAL SECURITY ADMINISTRATION
                        Office of the General Counsel
                        JFK Federal Building, Room 625
                        15 New Sudbury Street
                        Boston, Massachusetts 02203
                          BY: RONALD MAKAWA, ESQ.

                  Jodi L. Hibbard, RPR, CSR, CRR
               Official United States Court Reporter
                      100 South Clinton Street
                   Syracuse, New York 13261-7367
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 5 of 21
                                                                        13


1                      (The Court and counsel present by telephone.)
2                THE COURT:    I have enjoyed working with you on this

3     case and appreciate the excellent written and oral

4     presentations by counsel.
5                Plaintiff has commenced this proceeding pursuant to

6     42 United States Code Sections 405(g) and 1383(c)(3) to

7     challenge an adverse determination by the Commissioner of
8     Social Security, finding that plaintiff was not disabled at

9     the relevant times and therefore ineligible for the benefits
10    for which she's sought.

11               The background is as follows:        Plaintiff was born

12    in January of 1974 and is currently 46 years of age.
13    Plaintiff was 40 years old at the alleged date of the onset

14    of her disability on September 1, 2014, and 44, if I can read

15    my notes correctly, at the time of the administrative law
16    judge's decision in August of 2018.        Plaintiff is 5 foot --

17    5 feet tall in height and weighs 118 pounds.         She is divorced
18    and rents a room in a house in Endicott, New York.          The

19    record is equivocal as to whether she previously lived with a

20    boyfriend.    There's a suggestion at Dr. Shah's notes that she
21    did and that she was moving out on her own, page 370, and in

22    October 2016 there's an indication on 384 that she was living

23    with her boyfriend.     She denied it, however, at the time of
24    the hearing.

25               Plaintiff has a GED.      The record is again equivocal



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 6 of 21
                                                                      14


1     as to whether she attended regular or special education
2     classes.   In her function report at 177 she indicated regular

3     classes.   At page 291 she told Dr. Shah that she was in

4     special education.     Plaintiff has one semester of post-high
5     school education in the field of criminal justice.          She also

6     underwent tax preparation training.        Plaintiff is

7     right-handed.    She has a driver's license but no vehicle.
8     Plaintiff stopped work on September 1, 2014.         According to

9     her hearing testimony at page 43 she was fired after a
10    disagreement with a supervisor.       As the administrative law

11    judge noted, plaintiff has a somewhat sporadic employment

12    history that consists of working in various positions
13    including as a tax preparer, an electronics recycle facility,

14    a cashier and a stock person at several places, mostly could

15    be described as convenience stores, and as a pizza and sub
16    preparation and cook.

17               Physically plaintiff suffers from several diagnosed
18    impairments including neck pain and cervicalgia.          There is an

19    indication at page 242 of the administrative transcript she

20    was diagnosed with Lyme disease.       She experiences numbness,
21    tingling, pain in her legs, feet swelling, peripheral

22    neuropathy, plantar callous lesions which were excised in

23    March of 2017, and a left foot fracture of a foot bone, the
24    fifth phalanx bone.     She also had laser ablation in November

25    of 2017 for the plantar callous lesions.



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 7 of 21
                                                                       15


1                Mentally plaintiff suffers from history of
2     marijuana and crack cocaine abuse.        She has apparently

3     maintained sobriety since sometime around 2011.          She has been

4     diagnosed with various other mental conditions including
5     bipolar II disorder, post-traumatic stress disorder,

6     agoraphobia with panic disorder, personality disorder, and

7     major depression or major depressive disorder.          Plaintiff's
8     mental conditions have been tied, or the suggestion is that

9     they stem from when her husband left her, although she also
10    had some traumatic events earlier, including the fact that

11    her mother died when she was nine years old and that she was

12    sexually abused by her brother, according to 291 of the
13    administrative transcript.

14               In terms of health care providers, plaintiff sees

15    Physician's Assistant Gina Callahan and has since 2013,
16    neurologist Dr. Taseer Minhas, and podiatrist Dr. Angela

17    Freeman.   For her mental needs she sees psychiatrist Dr. Arun
18    Shah and has since February 2015.        She sees Dr. Shah

19    approximately every three months.        She also treats weekly

20    with Therapist Jessica Netherton.        The record includes a
21    medical source statement from Dr. Shah given in May of 2018,

22    a medical source statement from Dr. Freeman from April 30,

23    2018, a report of a consultative examination by Dr. Gilbert
24    Jenouri from March 31, 2016, and opinions from Dr. A.

25    Chapman, a psychologist, nonexamining psychologist from March



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 8 of 21
                                                                      16


1     of 2016.
2                In terms of medications, plaintiff has been

3     prescribed Klonopin, Prozac, Zyprexa, Seroquel, BuSpar,

4     Abilify, and Chantix.
5                Plaintiff has a fairly wide range set of activities

6     of daily living.     She is able to shower, dress, and groom.

7     She cooks, cleans, does dishes, does laundry, shops one time
8     per month, takes care of 50 house plants.         She is able to

9     visit her son in prison, she watches television, she does
10    puzzles, and reads books.      Plaintiff is a smoker.      She smokes

11    between 10 and 19 cigarettes per day, according to pages 240

12    and 393 of the administrative transcript.
13               Procedurally, plaintiff applied for Title II and

14    Title XVI benefits under the Social Security Act on

15    January 15, 2016, alleging an onset date of September 1,
16    2014.   In her function report at page 176 she claimed

17    disability based on bipolar disorder, PTSD, Lyme disease,
18    agoraphobia with panic disorder, swollen hands and feet,

19    joint swelling from Lyme disease.        At the hearing when asked

20    about her ability to work, she cited mental health
21    impairments including agoraphobia and left foot issue, at

22    pages 43 and 44, as preventing her from performing

23    work-related functions.
24               On June 21, 2018, a hearing was conducted by

25    Administrative Law Judge Robert A. Lynch to address



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 9 of 21
                                                                       17


1     plaintiff's application for benefits.        ALJ Lynch issued an
2     unfavorable decision on August 15, 2018.         That became a final

3     determination of the agency on May 3, 2019 when the Social

4     Security Administration Appeals Council denied plaintiff's
5     request for review.     This suit was filed on June 27, 2019 and

6     is timely.

7                In his decision, ALJ Lynch applied the familiar
8     five-step test for determining disability.

9                At step one, after first determining that plaintiff
10    was last insured on September 30, 2017, he concluded

11    plaintiff had not engaged in substantial gainful activity

12    since September 1, 2014.
13               At step two, ALJ Lynch concluded the plaintiff does

14    suffer from impairments that impose more than minimal

15    limitations on her ability to perform basic work functions,
16    including mental impairments variously described as both

17    bipolar II disorder, post-traumatic stress disorder,
18    agoraphobia with panic disorder, and personality disorder, as

19    well as, from a physical standpoint, neck pain and

20    cervicalgia and right eye vision loss.
21               At step three, ALJ Lynch concluded that plaintiff's

22    conditions do not meet or medically equal any of the listed

23    presumptively disabling conditions set forth in the
24    Commissioner's Regulations, specifically considering Listings

25    1.02, 2.02, 12.04, 12.06, 12.08, and 12.15.         The mental



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 10 of 21
                                                                       18


1     listings were not deemed to have been met since plaintiff did
2     not satisfy either the B or C criteria under those particular

3     listings.

4                 ALJ Lynch then determined that plaintiff, despite
5     her impairments, was, retains the residual functional

6     capacity, or RFC, to perform light work with limitations that

7     are specified at pages 21 and 22.        Specifically he concludes
8     that plaintiff can lift 20 pounds occasionally and 10 pounds

9     frequently and can stand and/or walk for cumulative total of
10    six hours during an eight-hour workday with ordinary breaks

11    and can sit for a cumulative total of up to eight hours

12    during an eight-hour workday, again, with ordinary breaks.
13    She can occasionally climb ramps and stairs but can never

14    climb ladders and scaffolds.       She can occasionally stoop,

15    kneel, and crouch, but can never crawl and can never work in
16    unprotected heights.      She cannot perform work that requires

17    her to use upper extremities to reach, handle, finger, or
18    feel on more than a frequent basis.        She cannot perform work

19    that requires fine near visual acuity such as assembling very

20    small parts.
21                From a mental standpoint, the RFC finding is that

22    she can perform work that includes moderately complex tasks,

23    further defined as work with an SVP of 4 or less in an
24    environment that does not require interactions with the

25    public and requires no more than occasional and superficial



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 11 of 21
                                                                       19


1     interaction with coworkers and supervisors.
2                 Applying that RFC finding, Administrative Law Judge

3     Lynch concluded that plaintiff is indeed capable of

4     performing her past relevant work either as performed by the
5     plaintiff or generally as performed.

6                 At step five, ALJ Lynch first noted that if

7     plaintiff could perform a full range of light work, a finding
8     of no disability would be directed by the Vocational

9     Guidelines set forth, or Grids, in the Commissioner's
10    Regulations, and specifically Grid Rule 202.21.

11                Based on the testimony of a vocational expert and a

12    hypothetical posed to that vocational expert, the
13    administrative law judge concluded that notwithstanding the

14    additional nonexertional limitations, plaintiff is capable of

15    performing work in the national economy as a swatch clerk, a
16    packing header, and a blade balancer, and therefore concluded

17    that plaintiff was not disabled at the relevant times.
18                As you know, the standard that the court must apply

19    is extremely deferential.       I must determine whether

20    substantial evidence supports the determination of the
21    Commissioner and whether correct legal principles were

22    applied.    The Second Circuit noted in Brault v. Social

23    Security Administration Commissioner, 683 F.3d 443, that this
24    is an exacting standard, more rigorous than the clearly

25    erroneous standard.      Substantial evidence, of course, is well



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 12 of 21
                                                                         20


1     defined as such relevant evidence as a reasonable mind might
2     accept as adequate to support a conclusion.          The court also

3     noted in Brault that the substantial evidence standard means

4     that once an ALJ finds facts, they can be rejected only if a
5     reasonable fact finder would have to conclude otherwise.

6                 In this case, plaintiff has raised several

7     contentions, challenging both the physical and mental
8     components of the residual functional capacity finding as

9     lacking in support by substantial evidence, and drilling
10    down, plaintiff challenges the administrative law judge's

11    rejections of opinions from two treating sources, Dr. Shah

12    from a mental point of view and Dr. Freeman, the treating
13    podiatrist.    And more generally, the challenge, she

14    challenges the weighing of medical opinions concerning

15    attendance, scheduling, ability to respond to supervisor
16    criticism, off task and absenteeism, and then of course she

17    contends that these errors infected the RFC and therefore the
18    step five reliance on vocational expert testimony.

19                The administrative law judge, as he was required to

20    do, formulated an RFC.      As you know, claimant's RFC
21    represents a finding of the range of tasks she is capable of

22    performing, notwithstanding her impairments at issue.             An RFC

23    determination is informed by consideration of all of the
24    relevant medical and other evidence as spelled out in 20

25    C.F.R. Sections 404.1545(a)(3) and 416.945(a)(3).           The



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 13 of 21
                                                                       21


1     matter's also addressed by the Second Circuit in Tankisi v.
2     Commissioner of Social Security, 521 F.App'x. 29 from 2013.

3     To properly ascertain an RFC, an ALJ must assess plaintiff's

4     exertional capabilities, as well as nonexertional limitations
5     or impairments.     When rendering an RFC determination, the ALJ

6     must specify those functions that claimant is capable of

7     performing without conclusory statements, and of course the
8     RFC determination must in the end be supported by substantial

9     evidence.
10                In this case, the real nub is plaintiff's treating

11    source argument.     Ordinarily of course the opinions of

12    treating source regarding the nature and severity of an
13    impairment is entitled to considerable deference if it is

14    supported by medically acceptable clinical and laboratory

15    diagnostic techniques and is not inconsistent with other
16    substantial evidence.      Such opinions are not controlling,

17    however, if they are contrary to other substantial evidence
18    in the record, including the opinions of other medical

19    experts.    And where the record includes contradictory medical

20    evidence, resolution of such contradictions or conflict is
21    properly entrusted to the Commissioner.         The treating source

22    rule really presents a two-step analysis.         First the

23    determination must be made as to whether controlling weight
24    is going to be given to the opinion.         If it is not, then the

25    ALJ must specify how much, if any, weight is given to the



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 14 of 21
                                                                        22


1     treating source's opinion, applying several factors that have
2     been -- that are included in the regulations and also in the

3     Second Circuit they're referred to as the Burgess factors,

4     referenced in Burgess v. Astrue, 537 F.3d 117 at 128.            Among
5     the factors to be considered are the length of the treatment

6     relationship and the frequency of the examination, the nature

7     and extent of the treatment relationship, the evidence
8     supporting the treating provider's opinion, the degree of

9     consistency between the opinion and the record as a whole,
10    whether the opinion is given by a specialist, and other

11    evidence that has been brought to the attention of the ALJ.

12    The Second Circuit has noted that when an ALJ fails to
13    explicitly consider the Burgess factors, remand is not

14    necessarily required if a careful review of the record

15    reveals that the treating source rule was not violated.
16                In this case, the -- first with regards to

17    Dr. Freeman, Dr. Freeman's opinions are treated at page 25 of
18    the administrative transcript and although it is only treated

19    in a paragraph, the -- Dr. Freeman of course limited, at

20    pages 329 and 330, limited plaintiff to standing and walking
21    for less than one hours out of an eight-hour day, something

22    that it's not -- the handwriting is not clear and the

23    administrative law judge made a mistake and thought that that
24    was four hours in an eight-hour workday but nonetheless

25    rejected the limitation.       Dr. Freeman also opined that



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 15 of 21
                                                                       23


1     plaintiff would be off task between 20 and 33 percent of the
2     day based upon the chronic foot pain.         The administrative law

3     judge again at page 25 rejected that opinion and gave a -- an

4     explanation including the lack of subjective complaints, the
5     lack of documented diagnostic testing, and although the

6     Burgess factors are less than adequately outlined in the --

7     in that one paragraph, I conclude the treating source rule is
8     not violated and that a careful review of the record as a

9     whole reflects that the treating source rule was not
10    violated.

11                Dr. Shah is a little bit different situation.

12    Dr. Shah issued a medical source statement on May 9, 2018 at
13    pages 468 and 469 of the administrative transcript finding

14    marked limitations in several areas, including maintain

15    regular attendance without interruptions from psychological
16    symptoms, performing activities within a schedule regarding

17    being punctual and performing at a consistent pace, ability
18    to interact appropriately with the general public, accept

19    instructions and respond appropriately to criticism from

20    supervisors, ability to respond appropriately to ordinary
21    stressors in a work setting with simple tasks, and opined

22    that plaintiff would be off task 20 to 33 percent of the day

23    and absent three days or more per month.         Dr. Shah's opinions
24    are discussed by the administrative law judge at several

25    points, 19 and 20 of the administrative transcript, page 23



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 16 of 21
                                                                       24


1     of the administrative transcript, and again, page 24.
2     Pages 19 and 20 and page 24 seem to indicate the weight given

3     and the reasons for the weight being given.          I agree with the

4     Commissioner that the speculation as to motives for Dr. Shah
5     to exaggerate plaintiff's limitations being that there was a

6     Social Security Disability claim pending is an appropriate

7     consideration but it was not by any means the appropriate --
8     the only reason cited for rejecting Dr. Shah's opinions.          I

9     do note parenthetically that Dr. Shah, a review of his notes
10    at Exhibits 4F and 8F make it abundantly clear that he was

11    well aware of the pendency of the disability application

12    but -- and I also agree with plaintiff and courts that have
13    noted that in mental health cases, the opinions of treating

14    psychiatrists or psychologists with a longitudinal view are

15    important.    The Second Circuit noted that in Ferraro v. Saul,
16    2020 WL 1189399.     But the Second Circuit also in Ferraro

17    noted that check-box forms are not always reliable and are
18    somewhat marginally useful.       I also agree that psychiatric

19    symptoms can wax and wane.

20                This is perhaps a close case but I think it is
21    distinguishable from both Stacey and Estrella.          In Estrella,

22    the Second Circuit noted that the administrative law judge

23    had referenced only two positive treatment notes to support
24    rejection of the treating psychiatrist opinions.           The Second

25    Circuit noted that there were many others that were not so



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 17 of 21
                                                                          25


1     promising or positive.      In Stacey, the Second Circuit noted
2     that the administrative law judge did not rely on or even

3     refer to any of the mental status evaluations in rejecting

4     the doctor's opinion on the issue of the ability to
5     concentrate which was a key issue in that case.

6                 The -- it is obviously for the administrative law

7     judge to weigh medical evidence and resolve inconsistencies.
8     Here, the administrative law judge explained the treatment of

9     Dr. Shah.    I think that, between the three excerpts that I
10    cited, the Burgess factors have been considered.           He was

11    referred to as a psychiatrist, he was referred to as treating

12    source, many of his notes were referenced.          It was also,
13    supported the opinions, the rejection of Dr. Shah's opinions

14    by the opinions of Dr. Chapman, an agency consultant and an

15    expert, qualified expert in the field of Social Security.            I
16    reviewed the treatment notes of Dr. Shah and specifically 4F

17    and 8F exhibits, and I agree with the Commissioner that they
18    portray a much different view of plaintiff who reported

19    symptoms, the improvement with treatment, improvement with

20    medication.    At page 370, she's better and has come a long
21    way; 372, described as stable; 382, described as being in a

22    good mood, multiple denials of suicidal or homicidal

23    ideations, references to being alert times three, good
24    attention, good concentration.

25                So in my view, a searching review of the record



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 18 of 21
                                                                       26


1     reflects that even if the treating source rule was violated,
2     the reasons for rejection of the opinion were stated and

3     supported by substantial evidence.        I agree with the

4     Commissioner that this is a case that is similar to and
5     supported by Judge Dancks' decision in Michelle M. v.

6     Commissioner of Social Security, 2020 WL 495170 from the

7     Northern District of New York, January 30, 2020.
8                 In terms of the reliance on the opinions of

9     Dr. Chapman, partial reliance, Dr. Chapman issued a medical
10    source statement that found that plaintiff retains the

11    capacity to perform the basic mental demands of unskilled

12    work, that's at page 76.       Dr. Chapman found that plaintiff's
13    ability to perform activities within a schedule, maintain

14    regular attendance, and be punctual within customary

15    tolerances was not significantly limited.         He also found that
16    the ability to sustain an ordinary routine without special

17    supervision was not significantly limited.          He did find that
18    the ability to interact appropriately with the general public

19    was moderately limited, the ability to accept instructions

20    and respond appropriately to criticisms from supervisors was
21    moderately limited, and the ability to respond appropriately

22    to changes in the work setting was moderately limited.           In my

23    view the administrative law judge explained why those
24    findings were rejected based on medical evidence, Dr. Shah's

25    notes, plaintiff's activities of daily living, and that is



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 19 of 21
                                                                       27


1     supported by substantial evidence.
2                 Turning to the -- turning to the physical RFC, the

3     administrative law judge discussed reasons for rejecting

4     Dr. Freeman's opinions and we discussed that.          The
5     administrative law judge addressed the lack of evidence of

6     atrophy, mostly normal physical exams, the findings of

7     Dr. Jenouri and his examination, normal EMG findings, the
8     fact that plaintiff underwent no treatment for peripheral

9     neuropathy, activities of daily living, the normal x-ray of
10    plaintiff's left foot, the lack of evidence of any reduced

11    range of motion, sensory loss or motor loss.          The record in

12    my view contains sufficient evidence to assess plaintiff's
13    RFC as a whole, and that the RFC, the physical components of

14    the RFC is supported by substantial evidence, including but

15    not limited to portions of Dr. Jenouri's opinions and
16    findings as well as plaintiff's activities of daily living

17    and the evidence which I just recited.         In connection with
18    physical I find that the plaintiff failed to carry her burden

19    of showing greater limitations as it is her burden under

20    Poupore, and that this is merely a request to have the court
21    reweigh evidence.

22                And finally, I find that the step five

23    determination was proper, the residual functional capacity
24    was supported by substantial evidence.         The vocational expert

25    was posed a hypothetical which tracked the RFC finding, and



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 20 of 21
                                                                       28


1     the Commissioner therefore carried his burden at step five,
2     relying on the testimony of the vocational expert.

3                 In conclusion, I believe that correct legal

4     principles were applied and that substantial evidence
5     supports the Commissioner's determination.          I will therefore

6     grant judgment on the pleadings to the defendant and order

7     dismissal of plaintiff's complaint.        Thank you once again,
8     I've enjoyed working with both of you and I hope you stay

9     safe in these interesting times.
10                MR. GORTON:    Thank you, your Honor.

11                MR. MAKAWA:    Thank you, your Honor.

12                      (Proceedings Adjourned, 11:51 a.m.)
13

14

15
16

17
18

19

20
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
     Case 3:19-cv-00764-DEP Document 16 Filed 06/29/20 Page 21 of 21




1                      CERTIFICATE OF OFFICIAL REPORTER
2

3

4           I, JODI L. HIBBARD, RPR, CRR, CSR, Federal
5     Official Realtime Court Reporter, in and for the

6     United States District Court for the Northern

7     District of New York, DO HEREBY CERTIFY that
8     pursuant to Section 753, Title 28, United States

9     Code, that the foregoing is a true and correct
10    transcript of the stenographically reported

11    proceedings held in the above-entitled matter and

12    that the transcript page format is in conformance
13    with the regulations of the Judicial Conference of

14    the United States.

15
16                            Dated this 24th day of June, 2020.

17
18

19                                     /S/ JODI L. HIBBARD

20                                     JODI L. HIBBARD, RPR, CRR, CSR
                                       Official U.S. Court Reporter
21

22

23
24

25



                   JODI L. HIBBARD, RPR, CRR, CSR
                           (315) 234-8547
